COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       SECOND ORDER OF CONTINUING ABATEMENT

Appellate case name:        Ex parte Matthew Leachman

Appellate case number:      01-16-00787-CR

Trial court case number:    1522187

Trial court:                248th District Court of Harris County

       This Court’s October 12, 2017 Order of Continuing Abatement had continued the
abatement of this appeal and remanded for the district court to enter findings of fact and
conclusions of law, as ordered by this Court’s August 3, 2017 Order of Abatement. That
October Order had ordered the district clerk to file the supplemental clerk’s record with
this Court and mail that record and the supplemental reporter’s record of the August 14,
2017 abatement hearing to the pro se appellant within 20 days of that Order.

       On November 22, 2017, the district clerk filed a supplemental clerk’s record
containing an affidavit, signed by Christine Baldwin, Manager of the Criminal District
Courts, that an abatement hearing was held on August 14, 2017, but at the time of the
signing of the affidavit on November 21, 2017, the requested findings had not been
forwarded to the district clerk for processing. Also on November 22, 2017, the district
clerk filed a confirmation of delivery of the supplemental clerk’s record, but did not
indicate that the supplemental reporter’s record, which was filed here on August 21,
2017, had been mailed to the appellant.

       On December 11, 2017, appellant, Matthew Leachman, filed a pro se “Advisory to
the Court, Motion to Reinstate Appeal, and Motion Regarding the Record.”1 Appellant
contends that, although he received the November 22, 2017 supplemental clerk’s record
on December 1, 2017, he has not yet received the supplemental reporter’s record and
requests that it be mailed to him. Appellant further contends that, although he cannot be
certain until he receives the reporter’s record, because that record should indicate that the


1
       Appellant’s Motion Regarding the Record will be addressed by the Clerk of this Court
       via separate notice.
State does not intend to dismiss trial court cause number 1520247, this Court need not
wait for the trial court’s findings and conclusions before reinstating this appeal.

        However, this Court’s August 3, 2017 Order of Abatement had ordered the district
court to make the appropriate findings and conclusions and to have them filed with the
district clerk in a supplemental clerk’s record, and that this appeal would be reinstated
when that supplemental clerk’s record, and any supplemental reporter’s record, is filed.
According to the supplemental reporter’s record of the August 14, 2017 abatement
hearing, the habeas court stated that it “is going to make a finding that . . . the State has
no intention of filing a motion to dismiss the indictment in 1520247 and prepare findings
of fact and conclusions of law to that effect.” To date, although the supplemental
reporter’s record of the abatement hearing was filed here on August 21, 2017, no
supplemental clerk’s record containing findings and conclusions signed by the habeas
court has been timely filed.

        Accordingly, the Court sua sponte continues to ABATE the appeal and requests
the State to respond to appellant’s Motion to Reinstate Appeal within 10 days of the date
of this order, specifically regarding whether the State has filed proposed findings and
conclusions with the district court. We further ORDER the district clerk to mail the
supplemental reporter’s record of the August 14, 2017 abatement hearing, and the
supplemental clerk’s record requested by the Clerk of this Court on December 19, 2017,
to the pro se appellant within 20 days of the date of this order. Finally, we ORDER the
district clerk to certify the delivery date of these records within 30 days of this Order.

       This appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record is filed with the Clerk of this Court.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court

Date: December 19, 2017